     Case 2:17-cr-00181-JTM-DMD Document 623 Filed 08/02/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                          CRIMINAL ACTION


        V.                                         NO. 2:17-cr-181


 CHAD A. SCOTT, ET AL                              SECTION “H”




                               REQUEST FOR SUBPOENAS

       Please issue signed subpoenas as noted below, pursuant to Rule 17(a), (c) or (f) of the

Federal Rules of Criminal Procedure. I hereby certify that the number of subpoenas requested is

in accordance with the Federal Rules of Criminal Procedure.

  SUBPOENAS TO TESTIFY AND/OR PRODUCE DOCUMENTS, DATA OR OTHER

       __10__ set(s) for Rule 17(a) trial or hearing scheduled on August 11, 2021.



                                            Respectfully submitted,

                                            FISHMAN HAYGOOD, LLP

                                            /s/ Kerry Miller
                                            KERRY J. MILLER (#24562), T.A.
                                            201 St. Charles Avenue, Suite 4600
                                            New Orleans, LA 70170
                                            Telephone:     (504) 556-5549
                                            Facsimile:     (504) 310-0275
                                            Email:         kmiller@fishmanhaygood.com

                                            AND



                                               1
      Case 2:17-cr-00181-JTM-DMD Document 623 Filed 08/02/21 Page 2 of 2




                                             MILLS AMOND

                                             ALYSSON L. MILLS (#32904)
                                             KRISTEN D. AMOND (#37011)
                                             650 Poydras Street, Suite 1525
                                             New Orleans, LA 70130
                                             Telephone:    (504) 383-0332
                                             Facsimile:    (504) 383-0332
                                             Email:        amills@millsamond.com
                                                           kamond@millsamond.com

                                             CJA Counsel for Defendant,
                                             Chad Allen Scott



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2021, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system, which will send a notice of electronic filing to all counsel

of record.


                                                    /s/ Kerry Miller
                                                    KERRY J. MILLER




                                                2
